       Case 5:21-cv-00976-MAD-ML Document 1 Filed 08/31/21 Page 1 of 15




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


THOMAS REYNOLDS,

                                Plaintiff,            Civil Action No.: 5:21−cv−00976 (MAD/ML)

        v.
                                                      COMPLAINT
OSWEGO HEALTH, INC.,

                                Defendant.


        Plaintiff Thomas Reynolds, by and through his undersigned counsel, Eisenberg & Baum,

LLP, hereby states his Complaint against Defendant Oswego Health as follows based upon

personal knowledge and information and belief:

                                             INTRODUCTION

        1.      Language is the cornerstone of the patient-physician relationship. Indeed, “it is

primarily through language that the physician works to establish rapport and trust. Good physician-

patient communication is fundamental to good health care.” E. McEwen & H. Anton-Culver,

Journal of Family Practice, Vol. 26, No. 3:289–291, 291 (1988). Effective communication between

medical providers and patients provides better patient safety, treatment, and health care outcomes.

        2.      As a deaf American, Plaintiff Thomas Reynolds communicates primarily in

American Sign Language (“ASL”). As such, he requires an ASL interpreter to effectively

communicate and participate in a medical setting.

        3.      Over the course of twenty-three days, Plaintiff received health care services at

Defendant’s facilities after Plaintiff fractured his hip, including surgery and rehabilitation. Plaintiff

continued to receive home care from another of Defendant’s facilities for about a month thereafter.

Plaintiff repeatedly requested ASL interpreters throughout this time period to fully understand and

participate in his care.
        Case 5:21-cv-00976-MAD-ML Document 1 Filed 08/31/21 Page 2 of 15




        4.     Defendant consistently refused those requests and failed to provide Plaintiff with

ASL interpreters despite knowing that Plaintiff is deaf and receiving his requests for interpreters,

preventing Plaintiff from enjoying the same services that a hearing person would.

        5.     Without equally effective communication, Plaintiff could not make informed health

care choices. Instead, he experienced heightened anxiety throughout his nearly two-month long

treatment. Defendant’s actions and inactions caused him to be anxious and afraid of

misunderstanding his treatment options. This was especially true because Plaintiff was heavily

drugged with opioid narcotics, and therefore highly confused for most of his stay at Defendant’s

facility.

        6.     Thus, Defendant discriminated against Plaintiff by refusing to provide the ASL

interpreters that he required to understand and participate in his health care.

        7.     Based on Plaintiff’s experience, it is also evident that Defendant has failed to

implement policies, procedures, and practices respecting the civil rights and communication needs

of deaf individuals. Plaintiff brings this lawsuit to compel Defendant to cease its unlawful

discriminatory practices and implement policies and procedures that will ensure effective

communication, full and equal enjoyment, and a meaningful opportunity for deaf individuals to

participate in and benefit from Defendant’s health care services.

        8.     Plaintiff brings this action seeking injunctive and declaratory relief, non-economic

nominal and compensatory damages, and attorneys’ fees and costs to redress Defendant’s unlawful

discrimination against him on the basis of his disability in violation of Section 1557 of the Patient

Protection and Affordable Care Act (“ACA”), 42 U.S.C. § 18116; and the New York Human

Rights Law (“NYHRL”), N.Y. Exec. L. § 290 et seq.




                                                  2
         Case 5:21-cv-00976-MAD-ML Document 1 Filed 08/31/21 Page 3 of 15




                                           THE PARTIES

         9.     Plaintiff is in his 70s and is a resident of Oswego County, New York, who is

substantially limited in the major life activities of hearing and speaking. Thus, he is a qualified

individual with a “disability” within the meaning of federal and state civil rights laws.

         10.    Upon information and belief, defendant Oswego Health, Inc. has at all relevant

times been a corporation organized and operating within the State of New York and maintaining

its offices and principal place of business at 110 W. 6th Street, Oswego, NY 13126. Upon

information and belief, Defendant Oswego Health, Inc. owns and/or operates Oswego Hospital,

The Manor at Seneca Hill, and Oswego Health Home Care, all maintaining their principal places

of business in Oswego, New York.1 Upon information and belief, Oswego Health, Inc. receives

and accepts federal financial assistance, including but not limited to Medicare and/or Medicaid

reimbursements.

                                  JURISDICTION AND VENUE

         11.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims arising under federal law, and supplemental jurisdiction

pursuant to 28 U.S.C. § 1367 over Plaintiff’s claims arising under state and city law.

         12.    Venue is proper in this District under 28 U.S.C. § 1391(b) because Defendant

resides within in this District and the conduct giving rise to this Complaint occurred in this District.

                                    STATEMENT OF FACTS

         13.    Plaintiff Thomas Reynolds is a man in his 70s who is profoundly deaf, and whose

primary and most effective means of communication is American Sign Language.




1   See https://www.oswegony.org/work/oswego-health.


                                                   3
       Case 5:21-cv-00976-MAD-ML Document 1 Filed 08/31/21 Page 4 of 15




Oswego Hospital - June 26 through July 1, 2020

       14.     In the late evening of June 25, 2020, Plaintiff was brought by ambulance to the

Emergency Department at Oswego Hospital for surgery after he fell and fractured his hip. Plaintiff

remained at Oswego Hospital until July 1, 2020.

       15.     Plaintiff informed ambulance staff that he would need an ASL interpreter upon

arriving at Oswego Hospital. However, none was provided.

       16.     Instead, Oswego Hospital staff offered Plaintiff an “interpreter on wheels” service,

a Video Remote Interpreting (“VRI”) service.

       17.     Complaints about VRI are widespread among the Deaf community. Indeed,

Plaintiff had multiple problems with VRI at Oswego Hospital and other hospitals in the past. VRI

services have frequent issues including lags, choppy, blurry, or grainy images, and irregular pauses

in communication. Every time VRI freezes and restarts, it displays a new interpreter. Thus, in a

medical setting, a patient using VRI may have numerous interpreters, each of whom know nothing

about the content or context of what was previously said. In contrast, even if a long medical

appointment requires two in-person interpreters so that one may rest until needed, both stay near

the patient so that one can easily pick up where the other left off without any difficulty. In those

situations, in-person interpreters are always well-informed as to the conversation.

       18.     Accordingly, given the serious nature of his injuries, Plaintiff did not want to use

Oswego Hospital’s VRI and repeated his requests for an in-person interpreter to ensure effective

communication with hospital staff. Further, Plaintiff had to attempt to justify his frustrations to

with VRI to hospital staff through writing notes back and forth in English, which, combined with

the medication given to Plaintiff, exacerbated Plaintiff’s frustration and caused him extreme stress.




                                                 4
       Case 5:21-cv-00976-MAD-ML Document 1 Filed 08/31/21 Page 5 of 15




       19.     Because Oswego Hospital never once offered or provided Plaintiff with an in-

person ASL interpreter at previous Emergency Department visits, and to avoid using Oswego

Hospital’s ineffective VRI, Plaintiff texted his friend Cody Ericksen shortly after arriving to meet

Plaintiff at the Emergency Department and interpret for Plaintiff.

       20.     Mr. Ericksen knows some sign language but is not an ASL interpreter, and Plaintiff

felt that Mr. Ericksen was his only chance to communicate with Oswego Hospital staff absent a

full-time in-person interpreter.

       21.     Indeed, Plaintiff’s medical records from Oswego Hospital note that “[t]he patient

communicates by sign language from another man in the room in the ED,” referring to Mr.

Ericksen.

       22.     Mr. Ericksen remained at Oswego Hospital from about 10:45 p.m. on June 25 to

about 2:45 a.m. on June 26.

       23.     During this time, Mr. Ericksen requested in-person ASL interpreters from Oswego

Hospital staff on Plaintiff’s behalf.

       24.     Plaintiff also requested in-person ASL interpreters from Oswego Hospital staff

throughout Plaintiff’s stay.

       25.     Despite these requests, Oswego Hospital provided Plaintiff an interpreter only on

June 28 and June 29, and for no more than four hours each day.

       26.     For the remainder of Plaintiff’s five-day stay, Oswego Hospital staff attempted to

communicate with Plaintiff primarily through note-writing. One staff member, Judy Wood, noted

that “pt. is deaf but able to read notes that I write.” Staff also attempted to read consent forms to

Plaintiff and use lipreading to communicate, despite lipreading being a completely ineffective

means of communicating complex medical information.




                                                 5
       Case 5:21-cv-00976-MAD-ML Document 1 Filed 08/31/21 Page 6 of 15




       27.     Note-writing and lipreading were particularly ineffective for Plaintiff because he

was heavily drugged with opioid narcotics and in a highly confused state for most of his stay.

Plaintiff’s ability to read lips and understand notes in English were essentially non-existent.

The Manor at Seneca Hill - July 1 through July 18, 2020

       28.     On July 1, 2020, Plaintiff was discharged from Oswego Hospital and transferred to

the Manor at Seneca Hill (“SHM”), an Oswego Health inpatient skilled nursing facility, where he

remained for rehabilitation until July 18, 2020.

       29.     SHM also refused to provide Plaintiff with any in-person interpretive services

despite Plaintiff’s repeated requests. Instead, SHM staff primarily used note-writing to attempt to

communicate with Plaintiff regarding his treatment. Staff noted that Plaintiff is “Deaf,

communicates via writing” and “communicated with pen and paper.”

       30.     Accordingly, for eighteen days, Plaintiff was unable to communicate in his primary

language regarding his health care.

Oswego Home Health Care - July 18 through August 19, 2020

       31.     On July 18, 2020, Plaintiff was discharged from SHM to receive home care

including physical and occupational therapy from Oswego Home Health Care (“OHHC”), another

Oswego Health facility, until about August 19, 2020.

       32.     On July 21, 2020, shortly after Plaintiff began receiving home care from OHHC,

registered nurse Kristen Callahan noted in an OHHC patient record that “Pt will need sign language

interpretation, is was agreeable to SOC being done with writing. sign language would be much

easier for all involved. . . . SN and PT needs to be coordinated r/t interpreter.”




                                                   6
       Case 5:21-cv-00976-MAD-ML Document 1 Filed 08/31/21 Page 7 of 15




       33.      Despite noting his need for ASL interpreters, OHHC also refused to provide

Plaintiff with any in-person interpretive services despite Plaintiff’s repeated requests. Instead,

OHHC staff primarily used note-writing to attempt to communicate with Plaintiff.

       34.      Accordingly, Plaintiff was unable to communicate in his primary language with

OHHC staff during his month-long home care.

General Facts

       35.      Upon information and belief, Defendant and its employees follow the

recommendations and regulations of the Joint Commission.

       36.      Upon information and belief, Defendant and its employees follow the

recommendations for effective communication in the Joint Commission’s Advancing Effective

Communication, Cultural Competence, and Patient- and Family-Centered Care: A Roadmap for

Hospitals, https://bit.ly/3usVEEh.

       37.      Consistent with the Joint Commission’s guidance, Defendant has a responsibility

to “develop a system to provide language services to address the communication needs of patients

whose preferred language is not English, including patients who communicate through sign

language.” Id. at page 40.

       38.      Defendant has a responsibility to identify a “patient’s preferred language for

discussing health care.” Id. at page 10.

       39.      If necessary to determine a patient’s preferred language, Defendant should

“[a]rrange for language services to help identify the patient’s preferred language,” and once the

preferred language is identified, Defendant should “[n]ote the patient’s preferred language for

health care discussions in the medical record and communicate this information to staff.” Id.

       40.      The Joint Commission requires hospitals like Defendant to “[p]rovide an interpreter




                                                 7
       Case 5:21-cv-00976-MAD-ML Document 1 Filed 08/31/21 Page 8 of 15




for the patient’s preferred language during informed consent discussions, even if the hospital

provides translated materials, to facilitate patient communication.” Id. at page 20.

        41.     As advised by the Joint Commission, Defendant is aware that “[e]xchanging written

notes . . . will likely be effective communication for brief and relatively simple face-to-face

conversations.” Id. at page 69.

        42.     Similarly, Defendant is aware that “[w]ritten forms or information sheets may

provide effective communication in situations with little call for interactive communication, such

as providing billing and insurance information or filling out admission forms and medical history

inquiries.” Id. at page 69.

        43.     New York state’s emergency-interpreter law requires Defendant to provide

“patients in the emergency service” like Plaintiff an interpreter “within 10 minutes of a request by

the patient [or] the patient’s family.” 10 N.Y.C.R.R. § 405.7(a)(7)(ix)(a).

        44.     Defendant’s discrimination against Plaintiff, and Plaintiff’s resulting lack of

understanding as to his care, caused Plaintiff to suffer humiliation, anger, frustration, stress,

anxiety, and emotional distress.

        45.     Defendant and its staff knew that Plaintiff is deaf, were aware that Plaintiff made

repeated requests for in-person interpreters, and documented Plaintiff’s need for interpreters.

        46.     Defendant also knew or should have known of its obligation as a health care

provider under the ACA to develop policies and promote compliance with these statutes and to

provide reasonable accommodations, including but not limited to the provision of in-person ASL

interpreters to ensure effective communication with deaf persons.

        47.     Defendant and its staff knew or should have known that their actions and/or

inactions created an unreasonable risk of causing Plaintiff greater levels of fear, anxiety, indignity,




                                                  8
       Case 5:21-cv-00976-MAD-ML Document 1 Filed 08/31/21 Page 9 of 15




humiliation, and/or emotional distress than a hearing person would be expected to experience.

        48.    Nonetheless, Defendant prevented Plaintiff from fully benefitting from its services

by failing to provide the ASL interpreters necessary for his full participation in and understanding

of his care.

        49.    In doing so, Defendant intentionally discriminated against Plaintiff and acted with

deliberate indifference to his federally protected rights.

        50.    Defendant’s wrongful and intentional discrimination against Plaintiff on the basis

of his disability is reflected by Defendant’s failure to train employees and promulgate policies of

non-discrimination against deaf individuals.

        51.    As a result of Defendant’s failure to ensure effective communication with Plaintiff,

Plaintiff received services that were objectively substandard and that were inferior to those

provided to patients who are hearing.

        52.    Plaintiff is entitled to equal access to services offered by Defendant as are enjoyed

by non-disabled persons.

        53.    Plaintiff still wishes to access Defendant’s services and receive care from

Defendant’s facilities, but is deterred from doing so by Defendant’s discrimination against him.

                                      CAUSES OF ACTION

  COUNT I: Violations of Section 1557 of the Patient Protection and Affordable Care Act

        54.    Plaintiff incorporates by reference all preceding paragraphs and realleges them in

support of this claim.

        55.    At all times relevant to this action, the ACA has been in full force and effect and

has applied to Defendant’s conduct.

        56.    At all times relevant to this action, Plaintiff has had substantial limitations to the




                                                  9
      Case 5:21-cv-00976-MAD-ML Document 1 Filed 08/31/21 Page 10 of 15




major life activities of hearing and speaking and has been an individual with a disability within the

meaning of the ACA, 42 U.S.C. § 18116.

       57.     At all times relevant to this action, Defendant received federal financial assistance,

including Medicare and Medicaid reimbursements, and has been principally engaged in the

business of providing health care. Thus, Defendant is a health program or activity receiving federal

financial assistance under 42 U.S.C. § 18116(a).

       58.     Under the ACA, “an individual shall not, on the ground prohibited under . . . section

504 of the Rehabilitation Act of 1973 (29 U.S.C. § 794), be excluded from participation in, be

denied the benefits of, or be subjected to discrimination under, any health program or activity, any

part of which is receiving Federal financial assistance.” 42 U.S.C. § 18116.

       59.     Federal regulations implementing the ACA provide that a covered entity “shall take

appropriate steps to ensure that communications with individuals with disabilities are as effective

as communications with others in such programs or activities, in accordance with the standards

found at 28 CFR 35.160 through 35.164.” 45 C.F.R. § 92.102(a).

       60.     Accordingly, federal regulations implementing the ACA also provide that a

“[covered] entity shall furnish appropriate auxiliary aids and services when necessary to afford

individuals with disabilities, including applicants, participants, companions, and members of the

public, an equal opportunity to participate in, and enjoy the benefits of, a service, program, or

activity of a [covered] entity. . . . In determining what types of auxiliary aids and services are

necessary, a [covered] entity shall give primary consideration to the requests of individuals with

disabilities. In order to be effective, auxiliary aids and services must be provided in accessible

formats, in a timely manner, and in such a way as to protect the privacy and independence of the

individual with a disability. 28 C.F.R. § 35.160(b), cited by 45 C.F.R. § 92.102(a).




                                                 10
      Case 5:21-cv-00976-MAD-ML Document 1 Filed 08/31/21 Page 11 of 15




       61.     Federal regulations implementing the ACA further require that a covered entity that

provides individuals with disabilities “qualified interpreters via VRI services shall ensure that it

provides–(1) Real-time, full-motion video and audio over a dedicated high-speed, wide-bandwidth

video connection or wireless connection that delivers high-quality video images that do not

produce lags, choppy, blurry, or grainy images, or irregular pauses in communication; (2) A

sharply delineated image that is large enough to display the interpreter’s face, arms, hands, and

fingers, and the participating individual’s face, arms, hands, and fingers, regardless of his or her

body position; (3) A clear, audible transmission of voices; and (4) Adequate training to users of

the technology and other involved individuals so that they may quickly and efficiently set up and

operate the VRI.” 28 C.F.R. § 35.160 (cited by 28 C.F.R. §§ 35.104 & 36.303(f); in turn cited by

45 C.F.R. § 92.102(b)(1)(i)).

       62.     As set forth above, Defendant discriminated against Plaintiff on the basis of his

disability in violation of the ACA and its implementing regulations.

       63.     The ACA, by incorporating the enforcement mechanism of the Rehabilitation Act,

extends a cause of action to Plaintiff–that is, “any person aggrieved” by discrimination in violation

of the Rehabilitation Act. 42 U.S.C. § 18116(a).

       64.     Defendant has failed to implement policies, procedures, and training of staff

necessary to ensure compliance with the ACA.

       65.     Plaintiff is entitled to injunctive relief, attorneys’ fees, costs, and disbursements,

nominal damages, and compensatory damages for the injuries and loss he sustained as a result of

Defendant’s discriminatory conduct and deliberate indifference as alleged under 42 U.S.C. §

18116(a).

                 COUNT II: Violations of the New York Human Rights Law




                                                 11
      Case 5:21-cv-00976-MAD-ML Document 1 Filed 08/31/21 Page 12 of 15




       66.     Plaintiff incorporates by reference all preceding paragraphs and realleges them in

support of this claim.

       67.     At all times relevant to this action, the NYHRL, Article 15 of the New York

Executive Law § 290 et seq., has been in full force and effect and has applied to Defendant’s

conduct.

       68.     At all times relevant to this action, Plaintiff has had substantial impairments to the

major life activities of hearing and speaking and has been a qualified individual with a disability

within the meaning of the NYHRL, N.Y. Exec. L. § 292(21).

       69.     On March 19, 2021 Plaintiff filed a complaint against Defendant with the New

York State Division of Human Rights (“NYSDHR”), alleging a violation of the NYHRL

(NYSDHR Case No. 10211318).

       70.     By letter dated August 5, 2021, the NYSDHR dismissed Plaintiff’s complaint “on

the grounds of administrative convenience,” noting that “[t]he Complainant intends to pursue

federal remedies in court, in which forum all the issues concerning the question of discrimination

charged can be resolved.”

       71.     The NYHRL provides that “where the Division has dismissed such complaint on

the grounds of the administrative convenience, . . . such person shall maintain all rights to bring

suit as if no complaint had been filed.” N.Y. Exec. L. § 297.9.

       72.     At all times relevant to this action, Defendant’s facilities have been places of public

accommodation within the meaning of the NYHRL, N.Y. Exec. L. § 292(9).

       73.     Pursuant to N.Y. Exec. L. § 296(2)(a), “[i]t shall be an unlawful discriminatory

practice for any person, being the owner, lessee, proprietor, manager, superintendent, agent or

employee of any place of public accommodation, resort or amusement, because of the . . . disability




                                                 12
       Case 5:21-cv-00976-MAD-ML Document 1 Filed 08/31/21 Page 13 of 15




or marital status of any person, directly or indirectly, to refuse, withhold from or deny to such

person any of the accommodations, advantages, facilities or privileges thereof, . . . to the effect

that any of the accommodations, advantages, facilities and privileges of any such place shall be

refused, withheld from or denied to any person on account of . . . disability . . . or that the patronage

or custom thereat of any person of or purporting to . . . having a disability is unwelcome,

objectionable or not acceptable, desired or solicited.”

        74.      Pursuant to N.Y. Exec. L. § 292(2)(c), discrimination includes the “refusal to make

reasonable modifications in policies, practices, or procedures, when such modifications are

necessary to afford facilities, privileges, advantages or accommodations to individuals with

disabilities.”

        75.      Defendant discriminated against Plaintiff on the basis of his disability in violation

of the NYHRL.

        76.      Plaintiff is therefore entitled to compensatory damages for the injuries and loss

sustained as a result of Defendant’s discriminatory conduct as hereinbefore alleged pursuant to the

NYHRL, N.Y. Exec. L. § 297(9).

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Thomas Reynolds respectfully requests that this Court:

        A.       Enter a declaratory judgment under Rule 57 of the Federal Rules of Civil Procedure,

stating that Defendant’s policies, procedures, and practices have subjected Plaintiff to unlawful

discrimination in violation of Section 1557 of the Patient Protection and Affordable Care Act and

the New York Human Rights Law;

        B.       Issue an injunction forbidding Defendant from implementing or enforcing any

policy, procedure, or practice that denies deaf or hard of hearing individuals or their companions




                                                   13
      Case 5:21-cv-00976-MAD-ML Document 1 Filed 08/31/21 Page 14 of 15




meaningful access to, and full and equal enjoyment of, Defendant’s facilities, services, or

programs;

       C.        Issue an injunction ordering Defendant to:

            i.   develop, implement, promulgate, and comply with a policy requiring that when a

                 deaf or hard of hearing individual requests an in-person interpreter for effective

                 communication, when other means are not effective one will be provided as soon

                 as practicable in all services offered by Defendant;

        ii.      develop, implement, promulgate, and comply with a policy to ensure that

                 Defendant will notify individuals who are deaf and hard of hearing of their right to

                 effective communication; including posting explicit and clearly marked and

                 worded notices that Defendant will provide sign language interpreters upon request

                 to ensure effective communication with deaf or hard of hearing persons;

       iii.      develop, implement, promulgate, and comply with a policy to ensure that deaf or

                 hard of hearing individuals are able to communicate through the most appropriate

                 method under the circumstances, recognizing that the Video Remote Interpreting

                 system is not appropriate in all medical situations;

        iv.      create and maintain a list of sign language interpreters and ensure availability of

                 such interpreters at any time of day or night;

        v.       train all employees, staff, and other agents on a regular basis about the rights of

                 individuals who are deaf or hard of hearing under the ACA and NYHRL;

   D. Award to Plaintiff:

            i.   Compensatory damages;

        ii.      Nominal damages;




                                                  14
      Case 5:21-cv-00976-MAD-ML Document 1 Filed 08/31/21 Page 15 of 15




       iii.   Reasonable costs and attorneys’ fees;

       iv.    Interest on all amounts at the highest rates and earliest dates allowed by law; and

        v.    Any and all other relief that this Court deems just and appropriate.


Dated: August 31, 2021
                                                      Respectfully submitted,

                                                      EISENBERG & BAUM, LLP

                                                      By:______________________________
                                                      Andrew Rozynski, Esq.
                                                      24 Union Square East, PH
                                                      New York, NY 10003
                                                      (212) 353-8700
                                                      (917) 591-2875
                                                      ARozynski@eandblaw.com
                                                      Attorneys for Plaintiff




                                               15
